Citation Nr: 0904565	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
eye disability (claimed as loss of vision).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from May 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of July 2006 from the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock , Arkansas.

A video conference hearing before the undersigned Veteran's 
Law Judge was held in August 2008.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  

The event does not have to be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The 
regulation further provides that, in determining whether an 
event was reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of chapter 38 
C.F.R.  See 38 C.F.R. § 3.361(d)(2).

The veteran alleges that he suffers from additional 
disability as a result of a cataract extraction surgery he 
underwent in February 2004.  Specifically, he alleges that 
his visual acuity in the left eye is reduced as a result of 
the cataract surgery and that his eyelid now droops to the 
point his eye is partially closed.  

VA outpatient treatment records show that the veteran 
underwent an extracapsular cataract extraction of the left 
eye with placement of posterior chamber intraocular lens in 
February 2004.  The operative report notes that during the 
surgery, the iris was noted to bleed into the anterior 
chamber, two nylon sutures were removed on the anterior 
chamber and as much blood as possible was removed.  
Furthermore, it was noted that during the cautery of the 
peritomy there was additional bleeding underneath the 
conjuctiva temporarily and the bleeding stopped with gentle 
pressure.  

Pre-surgery VA outpatient treatment records dated between 
2003 and 2004 show that the veteran had no retinopathy of the 
left eye and that the vessels in the left eye were normal.

VA outpatient treatment records of July 2004 show that the 
veteran had neovascularization of the left eye and ocular 
ischemic syndrome with secondary rubeosis.  He underwent a 
panretinal photocoagulation of the left eye.  Visual acuity 
in the left eye was noted to be 20/70.  

Records of August 2004 show that the examiner initially 
thought the reduction in visual acuity was due to the sutures 
but that he then doubted that was the etiology.  A diagnosis 
of ischemic maculopathy was noted.

VA outpatient records printed in October 2004 but without 
date of treatment show that the veteran was being followed 
for post-op residuals corneal edema and presumed cystoid 
macular edema after that cataract removal surgery of February 
2004.  It was noted he had 9 sutures remaining inducing 
significant corneal astigmatism confirmed with keratometry.  
A provisional diagnosis of suture induced corneal astigmatism 
post cataract extraction of the left eye was noted.

A private treatment record dated in April 2005 indicated the 
veteran's complaints of left eye problems ever since his 
surgery.  As explained by the veteran in another April 2005 
report, following the cataract surgery he developed blood 
vessels in the back of his left eye, which resulted in 
panretinal photocoagulation.  The etiology of the problem was 
unclear to the treating physician.  Additional complaints and 
treatment are seen in 2005, but none of the clinical reports 
address whether the surgery in February 2004 caused 
additional disability.

VA outpatient treatment records of January 2006 note that the 
veteran was having trouble keeping his left eyelid open.  The 
eye was comfortable but the eyelid was in the way.  It was 
noted he closes his eye a lot and was not sure whether that 
was due to sagging or to help reduce blurry vision. 

In a letter of July 2006 the veteran's private physician 
stated that the veteran's visual acuity in the left eye was 
corrected to 20/40.  He found no reason to relate the mild 
decrease in visual acuity to surgery and found that more 
likely this was an issue related to diabetic vascular changes 
in the retina of the left eye that appeared to have been 
appropriately treated.  He further noted that there was iris 
distortion that could have been related to his surgical 
trauma but not necessarily indicative of an issue causing 
visual loss.  

In a May 2007 letter the veteran's private physician, Dr. 
S.K.M., states that in his opinion, the distorted pupil of 
the veteran's left eye was most likely related to the 
previous cataract surgery.  He stated that prostate medicine 
the veteran was taking at the time may have predisposed him 
to having problems which left his pupil distorted.

After considering the above evidence, the Board finds that 
further development is needed to properly assess the 
veteran's claim.  In this regard, it is noted that the RO 
requested a VA examination with an opinion in February 2006 
and March 2006.  In April 2006 it was noted the request was 
incomplete.  Another request was performed in May 2006.  The 
record also contains an unsigned June 2006 C&P Examination 
Worksheet for Eye Examination noting corrected visual acuity 
in the left eye of 20/50.  It is unclear from the record 
whether a VA examination and opinion was obtained in the 
veteran's claim.  It is clear form the file that several 
requests were made for an examination and opinion.  However, 
the file does not contain a complete VA examination or 
opinion and there is no explanation in the file as to what 
happened with the requests for an examination.  The RO should 
verify whether an examination was conducted.  If so, a copy 
of the VA examination and opinion must be obtained and 
associated with the claim file.  If an examination was not 
conducted, the veteran must be afforded one.  

Furthermore, the Board notes that VA outpatient treatment 
records appear to be incomplete.  The operation report of 
February 19, 2004 notes that the veteran was seen on February 
18, 2004 for a preoperative evaluation where the risks and 
benefits of the cataract extraction were discussed.  
Moreover, the record contains a VA outpatient treatment 
report for February 18, 2004 which shows the pre-operative 
report had addenda, however, no preoperative report is 
included and no addenda is included.  These records must be 
obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Request all pre-operative records 
for the veteran's cataract extraction 
of February 2004 from January 2004 to 
February 2004.  

2.  After completion of the above 
action, arrange for the veteran to be 
afforded a VA examination by an 
appropriate examiner to evaluate the 
veteran's 38 U.S.C.A. § 1151 claim.  
The claims folder must be made 
available to, and reviewed by, the 
examiner.  The examination report 
should include any indicated tests or 
studies.  Following a review of the 
record, and physical examination of the 
veteran, the examiner should provide an 
assessment as to the status of the 
veteran's left eye prior to the 
cataract extraction in February 2004, 
the status of his left eye afterwards, 
and the current status of his left eye.  
The examiner should also provide 
opinions as to the following:

Is there any additional disability of 
the left eye that was caused by VA 
treatment and/or cataract extraction in 
2004?

If so, is it at least as likely as not 
that the proximate cause of the 
disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination?

Or, was any additional disability of 
the left eye caused by VA treatment not 
reasonably foreseeable, i.e., is there 
any additional disability that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided?

The examiner must provide a rationale 
for all opinions given.

3.  After completion of the above and 
any additional development of the 
evidence deemed necessary, readjudicate 
the claim.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




